The opinion of the court was delivered by
Royce, J.
The question, whether the alleged pauper was chargeable to the town of Ludlow, depended not merely upon the fact, that they furnished him relief, but likewise upon their legal obligation to do so. And as he then owned real estate in New York of the value of four or five hundred dollars, which was unencumbered, it seems to be little short of a contradiction in terms, to say that he was so utterly destitute of the means of support, as to be a proper object of charity under our system of poor laws. The language of this court has been uniform and emphatic in the expositon of the statute, — that no person can be chargeable to a town, while he has the means of supporting himself. Londonderry v. Acton, 3 Vt. 122; Randolph v. Braintree, 10 Vt. 442.
*42In the present case, it is true, the person relieved had become incompetent, by reason of temporary insanity, to contract for the supply of his necessities upon the credit of his New York land. But that property still constituted the means of credit, and any person, relieving his wants with a view to compensation, and not by way of gratuity, would have acquired not only a legal right to remuneration, but, for aught that appears, the power to realize it. It may also be remarked, that, in the case last cited, such a personal incapacity was not regarded as affecting, in any degree, the rights or obligations of the town.
Judgment of county court affirmed.